Title: From Thomas Jefferson to Steuben, 20 April 1781
From: Jefferson, Thomas
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von



Sir
In Council April 20th. 1781

I take the Liberty of inclosing to you a Letter to Major Genl. Phillips with the Determination of the Board of War as to the British Flag vessel with Necessaries for the Convention Prisoners which I will ask the Favour of you to forward by Flag.

I presume it is necessary Prudence to put an Officer and Pilot of our own on Board. This has been the Practice here and if you approve of it you will be so good as to appoint an Officer to this Service. The inclosed Letter to Commodore Barron the Officer will take with him for the Purpose of obtaining a Pilot.
I inclose you Copies of Letters which have this moment come to hand. We can arm about 200 Militia here, the rest must depend on the Arms which have been given in by the discharged militia. You will be so good as to give orders on this Subject, accomodated to the Several Places of their Rendezvous and determining whether the Arms shall be brought to the men or they marched to the Arms.
I am with great respect Sir your mo. obt Servt.,

Th: Jefferson

